UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
YOEL GOLDMAN and ALL YEAR HOLDINGS :
LIMITED,                                                       :
                                                               :   Case No. 21-01028 (AD)
                  Plaintiffs,                                  :
                                                               :
                  v.                                           :
                                                               :
GRAND LIVING II, LLC                                           :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x

                 ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND

        Upon timely motion, dated March 29, 2021 (the “Motion”) of Plaintiffs Yoel Goldman

and All Year Holdings Limited (“Movants”) for remand to the Supreme Court of the State of

New York, County of Kings (the “State Court”); and this Court having jurisdiction to consider

the Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and venue being proper

before this court pursuant to 28 U.S.C. §§ 1447 and 1452; and due and proper notice of the

Motion having been provided to the parties affected thereby, and it appearing that no other or

further notice need by provided; and the Court having reviewed the Motion; and the Court

having held a hearing on the Motion on ______________, 2021; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and all objections to the Motion having been withdrawn or overruled on the

merits; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefore; it is hereby

        ORDERED, that the Motion be, and hereby is, granted as set forth herein, and it is further

        ORDERED, that the State Court Action (as defined in the Motion) is remanded to the

State Court, and it is further
        ORDERED, that the clerk of the court shall transfer the State Court Action to the State

Court, and it is further

        ORDERED, that pursuant to 28 U.S.C. § 1447(c), Defendant is directed to pay Plaintiffs’

just costs and actual expenses, including attorney fees, incurred as a result of Defendant’s

removal; if the parties are unable to agree on the amount payable, Plaintiff may submit an

application to this Court to determine the amount of such payment.
Dated: Brooklyn, New York
       ________ ___, 2021

                                                     ______________________________
                                                               District Judge
